DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 12 are pending in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: calculation unit, presentation unit, division unit in claims 1 – 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation calculation unit, presentation unit, division unit have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “unit” which is a generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (US 2012/0316845 A1) (‘Grey’ herein after) further in view of Achin et al. (US 2018/0060738 A1) (‘Achin’ herein after).

With respect to claim 1, 11, 12,
Grey teaches a search condition presentation apparatus that presents a search condition, which is an execution condition to be searched, for a correlation model that calculates an index related to an execution result of process according to the execution condition from predetermined execution conditions, comprising: an importance calculation unit configured to calculate a importance with respect to the search for each of a plurality of divided regions belonging to the search (Figure 6A, 12 paragraph 34, 63 teaches end-user performance requirement may be selected to provide desired user-interface qualities such as responsivity to user inputs, precision of data, time resolution of data points, time horizon of prediction, paragraph 198 teaches the importance of parameters set by the user, user-input for providing an objective function or other set of parameters by which to optimize or otherwise determine the quality and extent of the distribution methodology. Grey teaches that different distribution attributes may be preferable to different users at different times under different circumstances, such that where speed may be a premium under one state of affairs, accuracy may be under others, Grey); an execution cost calculation unit configured to calculate an execution cost required for the process under the execution condition corresponding to the divided region (paragraph 43 teaches determining the cost function calculated for each computational task and one computational task and its associated execution cost function can be selected from the pool of computational tasks for which the value of the cost functions have not been calculated 1203. The method then branches into two parallel processes,  see paragraphs 204 – 206 and figure 17A, Grey); and a selection presentation unit configured to select a divided region to be actually searched from the plurality of divided regions on the basis of the importance and the execution cost and present an execution condition corresponding to the selected divided region as a search condition (figure 7, 12, 17A, paragraph 36 teaches the objective function may seek to optimize the speed at which results are calculated and returned, or it may seek to minimize the power consumption of the primary device during the calculation of a specific computational task. Then the next step is to calculate the cost functions for each computational task which is metric of how well each potential computer satisfies the goal of the objective function for each task then the computational tasks are allocated to specific computing devices, Grey).
Grey does not explicitly teach as claimed the search space.
However, Achin teaches the search space and exploring the divisions of the search space with the allocations, paragraph 45, 94 and 116 where it teaches that efficiency-enhancing features can be particularly valuable in cases where relatively small amounts of processing resources are budgeted for exploring the search space and generating the predictive model. Paragraphs 135 – 136 teach the evaluation of the search space and using the partitions accordingly. Also see paragraphs 143 – 144.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grey to include the teachings of Achin because both of the references are in the same field of study, cost and optimization of computation and execution. Furthermore paragraphs 4 0 – 42 of Achin teaches  the search technique includes an incremental evaluation of the search space (e.g., using increasing fractions of a dataset), and a consistent comparison of the suitability of different modeling solutions for the prediction problem. Thus Achin teaches the exploration engine generates a search plan for efficiently executing the search using the resources of the distributed computing system, and the distributed computing system executes the search in accordance with the search plan, while facilitating the evaluation of predictive modeling solutions in accordance with the search plan.

With respect to claim 2,
Grey as modified teaches the search condition presentation apparatus according to claim 1, wherein the execution cost calculation unit is configured to further calculate a switching cost between processes under the execution conditions corresponding to the respective divided regions of the plurality of divided regions, and the selection presentation unit is configured to select a divided region set which is a set of a plurality of divided regions to be actually searched from the plurality of divided regions on the basis of the importance, the execution cost, and the switching cost (figure 7 teaches the transfer time/switch time that would be considered as the switching cost, paragraphs 44 – 45 and 50 – 52, Grey and figure 3, 9 paragraph 186 and 196, Achin).

With respect to claim 3,
Grey as modified teaches the search condition presentation apparatus according to claim 1, wherein the execution cost calculation unit is configured to calculate a processing time of each of processes under the execution conditions corresponding to the plurality of divided regions, and
the selection presentation unit is configured to select a divided region set which is a set of one or more divided regions corresponding to one or more execution conditions that can be executed in a vacant time in an operation plan of a facility that executes the process, on the basis of the processing time, and select and present a divided region set to be searched, on the basis of the importance with respect to the search of the divided region set (figure 7, paragraphs 43, 49, 61 and 200, Grey).

With respect to claim 4,
Grey as modified teaches the search condition presentation apparatus according to claim 3, wherein the execution cost calculation unit is configured to further calculate a switching cost between processes under the execution conditions corresponding to the respective divided regions of the plurality of divided regions, and the selection presentation unit is configured to determine an execution order of processes under the execution conditions corresponding to the divided regions in the divided region set on the basis of the processing time and the switching cost, and present the execution order of processes under the execution conditions corresponding to the divided regions (figure 7 teaches the transfer time/switch time that would be considered as the switching cost, paragraphs 44 – 45 and 50 – 52, Grey and figure 3, 9 paragraph 186 and 196, Achin).

With respect to claim 5,
Grey as modified teaches the search condition presentation apparatus according to claim 3, wherein the selection presentation unit is configured to select a plurality of divided region sets on the basis of the processing time and present the plurality of divided region sets in an order according to the importance with respect to the search for the divided region sets (figures 6A, 7, 12, paragraphs 43, 49, 61, Grey).

With respect to claim 6,
Grey as modified teaches the search condition presentation apparatus according to claim 1, wherein the selection presentation unit is configured to present the search condition together with the corresponding importance or execution cost (Figure 6A, 12 paragraph 34, 63 teaches end-user performance requirement may be selected to provide desired user-interface qualities such as responsivity to user inputs, precision of data, time resolution of data points, time horizon of prediction, paragraph 198 teaches the importance of parameters set by the user, user-input for providing an objective function or other set of parameters by which to optimize or otherwise determine the quality and extent of the distribution methodology. Grey teaches that different distribution attributes may be preferable to different users at different times under different circumstances, such that where speed may be a premium under one state of affairs, accuracy may be under others, Grey).

With respect to claim 7,
Grey as modified teaches the search condition presentation apparatus according to claim 1, further comprising: a search space division unit configured to divide the search space into a plurality of divided regions (figure 3, 9 paragraph 94, 116, 118 and 136, Achin).

With respect to claim 8,
Grey as modified teaches the search condition presentation apparatus according to claim 7, wherein the search space division unit is configured to receive a reference number of divisions for dividing the search space and divide the search space into a plurality of divided regions according to the number of divisions (figure 7, paragraphs 43, 49, 61 and 200, Grey and figure 9 paragraph 94, 116, and 118, Achin).

With respect to claim 9,
Grey as modified teaches the search condition presentation apparatus according to claim 7, wherein the model is a correlation model that calculates the index from a plurality of types of execution conditions, the search space is a search space composed of the plurality of types of execution conditions, and the search space division unit is configured to divide the search space into divided regions by dividing each type of execution conditions into a plurality of ranges (Figure 6A, 12 paragraph 34, 63, Grey and paragraph 116, 118 and 136, Achin).

With respect to claim 10,
Grey as modified teaches the search condition presentation apparatus according to claim 9, wherein the search space division unit is configured to adjust a division width for the execution condition on the basis of a degree of influence on the index for each type of execution conditions (Figure 6A, 12 paragraph 34, 63 teaches end-user performance requirement may be selected to provide desired user-interface qualities such as responsivity to user inputs, precision of data, time resolution of data points, time horizon of prediction, paragraph 198 teaches the importance of parameters set by the user, user-input for providing an objective function or other set of parameters by which to optimize or otherwise determine the quality and extent of the distribution methodology. Grey teaches that different distribution attributes may be preferable to different users at different times under different circumstances, such that where speed may be a premium under one state of affairs, accuracy may be under others, Grey).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190287010 A1 teaches calculating a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a past search result of the function, generating an area in a parameter space for each search candidate point.
US 20200067789 A1 teaches performing periodic or continuous equipment condition monitoring. The accurate prediction of future device condition trends uses principles of data science to determine what type and at what point in the future maintenance activities will be appropriate.
US 20140244362 A1 teaches process performance model to perform organization's performance management by capturing key objectives and determining Client Satisfaction Index.
US 8458103 B2 teaches scheduling content distribution and determining, for each time period of the schedule, whether to utilize each time period for conducting a cause-and-effect experiment or optimizing content distribution patterns that maximize one or more effectiveness metrics in a manner that maintains the validity of the cause-and-effect experiment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/30/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166